DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Derek M. Kim (Reg. No. 76,635) on November 17, 2021.

The application has been amended as follows: 
1. (Currently Amended): A method for pushing subtitle data, performed by a computer device, the method comprising:
obtaining video stream data and audio stream data, the audio stream data being data corresponding to an audio part in the video stream data;
generating the subtitle data according to the audio stream data, the subtitle data comprising a subtitle text corresponding to a speech in the audio stream data and time information of the subtitle text;

wherein the generating the subtitle data according to the audio stream data comprises generating the subtitle data according to the audio stream data through a target service, the target service including a subtitle generation service, 2
wherein the subtitle obtaining request further includes a service identifier used for indicating a subtitle generation service, 
wherein the pushing the subtitle data to the user terminal further comprises pushing the subtitle data to the user terminal based on determining that the subtitle generation service indicated by the service identifier is the target service, and 
wherein the method further comprises: 
detecting whether sequence numbers of data blocks in the subtitle data are consecutive; 
based on determining that the sequence numbers of the data blocks in the subtitle data are not consecutive, requesting data blocks corresponding to missing sequence numbers from the target service, the missing sequence numbers being sequence numbers that are missing between a sequence number of the first data block and a sequence number of the last data block in the subtitle data, receiving the data blocks corresponding to the missing sequence numbers from the target service; and 
rearranging the subtitle data based on the received data blocks corresponding to the missing sequence numbers wherein the pushing the subtitle data to the user terminal further comprises: 
querying whether the subtitle data corresponding to the time information indicated by the time identifier is cached; 
based on determining that the subtitle data corresponding to the time information is cached, pushing the cached subtitle data to the user terminal; and 
3delaying the pushing of the video stream data to the user terminal to synchronize the subtitle text with the video stream data.


14. (Currently Amended): An apparatus for pushing subtitle data, comprising: 
at least one memory storing compute program code; and 
at least one processor configured to access the at least one memory and operate as instructed by the computer program code, the computer program code comprising: stream obtaining code configured to cause the at least one processor to obtain video stream data and audio stream data, the audio stream data being data corresponding to an audio part in the video stream data; 
subtitle data generation code configured to cause the at least one processor to generate the subtitle data according to the audio stream data, the subtitle data comprising a 
subtitle pushing code configured to cause the at least one processor to: 
push, in response to pushing the video stream data to a user terminal, the subtitle data to the user terminal, the subtitle data instructing the user terminal to synchronously 
receive a subtitle obtaining request from the user terminal, the subtitle obtaining request comprising a time identifier, the time identifier indicating time information of the requested subtitle data; 
query whether the subtitle data corresponding to the time information indicated by the time identifier is cached; 
based on determining that the subtitle data corresponding to the time information is cached, push the cached subtitle data to the user terminal; and 
delay the pushing of the video stream data to the user terminal to synchronize the subtitle text with the video stream data, 
wherein the subtitle data generation code is further configured to cause the at least one processor to generate the subtitle data according to the audio stream data through a target service, the target service including a subtitle generation service, 
wherein the subtitle obtaining request further includes a service identifier used for indicating a subtitle generation service, 
wherein the subtitle pushing code is further configured to cause the at least one processor to push the subtitle data to the user terminal based on determining that the subtitle generation service indicated by the service identifier is the target service, and 
wherein the apparatus further comprises sequence number detection code configured to cause the at least one processor to: 
detect whether sequence numbers of data blocks in the subtitle data are consecutive, 
based on determining that the sequence numbers of the data blocks in the subtitle data are not consecutive, request data blocks corresponding to missing sequence numbers from 8the target service, the missing sequence numbers being sequence numbers that 
are missing between a sequence number of the first data block and a sequence number of the last data block in the subtitle data; 
receive the data blocks corresponding to the missing sequence numbers from the target service; and 
rearrange the subtitle data based on the received data blocks corresponding to the missing sequence numbers.

20. (Currently Amended): A non-transitory computer-readable storage medium, storing at least one instruction, the at least one instruction, when loaded and executed by a processor, the processor is configured to: 
obtain video stream data and audio stream data, the audio stream data being data corresponding to an audio part in the video stream data; 
generate the subtitle data according to the audio stream data, the subtitle data comprising a subtitle text corresponding to a speech in the audio stream data and time information of the subtitle text; and 10Appln. No.: 16/936,514 
push, in response to pushing the video stream data to a user terminal, the subtitle data to the user terminal, the subtitle data instructing the user terminal to synchronously and 
receive a subtitle obtaining request from the user terminal, the subtitle obtaining request comprising a time identifier, the time identifier indicating time information of the requested subtitle data, 
wherein the subtitle obtaining request further includes a service identifier used for indicating a subtitle generation service, and 
wherein the processor is further configured to: 
generate the subtitle data according to the audio stream data through a target service, the target service including a subtitle generation service, 
push the subtitle data to the user terminal based on determining that the subtitle generation service indicated by the service identifier is the target service, and 
detect whether sequence numbers of data blocks in the subtitle data are consecutive; 
based on determining that the sequence numbers of the data blocks in the subtitle data are not consecutive, request data blocks corresponding to missing sequence numbers from the target service, the missing sequence numbers being sequence numbers that are missing between a sequence number of the first data block and a sequence number of the last data block in the subtitle data: 
receive the data blocks corresponding to the missing sequence numbers from the target service; and 
11Appln. No.: 16/936,514 rearrange the subtitle data based on the received data blocks corresponding to the missing sequence numbers receive a subtitle obtaining request from the user terminal, the subtitle obtaining request comprising a time identifier, the time identifier indicating time information of the requested subtitle data, and 
query whether the subtitle data corresponding to the time information indicated by the time identifier is cached; 
based on determining that the subtitle data corresponding to the time information is cached, push the cached subtitle data to the user terminal; and 
delay the pushing of the video stream data to the user terminal to synchronize the subtitle text with the video stream data.


Claim 21-22 (Canceled)

Allowable Subject Matter
Claims 1, 2, 5, 6, 8-15, 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The combination of references does not disclose wherein the generating the subtitle data according to the audio stream data comprises generating the subtitle data according to the audio stream data through a target service, the target service including a subtitle generation service, 2wherein the subtitle obtaining request further includes a service identifier used for indicating a subtitle generation service, wherein the pushing the subtitle data to the user terminal further comprises pushing the subtitle data to the user terminal based on determining that the subtitle generation service indicated by the service identifier is the target service, and wherein the method further .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nagaraj et al. U.S. Pub. No. 2006/0268841.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663. The examiner can normally be reached M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        November 18, 2021.